                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


ZACHARY DON GILLASPIE,                      )
    ID # C35470,                            )
          Plaintiff,                        )
                                            )             CIVIL ACTION NO.
VS.                                         )
                                            )             3:16-CV-2765-G (BH)
ROBERT WARD, ET AL.,                        )
        Defendants.                         )


        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the

findings, conclusions, and recommendation of the U.S. Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the court is of the

opinion that the findings and conclusions of the magistrate judge are correct and they

are accepted as the findings and conclusions of the court.

      For the reasons stated in the findings, conclusions, and recommendation of the

United States Magistrate Judge, the motion under F.R. CIV. P. 59 (docket entry 37),

is DENIED. The plaintiff’s objection (docket entry 36) is OVERRULED.

      SO ORDERED.

December 7, 2018.


                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge
